Case: 1:13-cv-05806 Document #: 231 Filed: 07/09/19 Page 1 of 1 PageID #:3929

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Levonna Wilkins
                                     Plaintiff,
v.                                                    Case No.: 1:13−cv−05806
                                                      Honorable Matthew F. Kennelly
Just Energy Group, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 9, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: The Court denies in
part defendant's motion to open and close trial [223] and defers ruling in part. For
purposes of opening statements and presentation of evidence, the Court is not persuaded
that allowing defendant to go first would enhance comprehension by the jury. In this
regard, the Court agrees with Judge James S. Gwin's ruling in the case of Hurt v.
Commerce Energy, Inc., No. 12−cv−758 (N.D. Ohio Aug. 29, 2014). The Court defers
ruling on the motion as it relates to closing arguments. If it turns out as of the conclusion
of the evidence that the only contested issue is a defense on which the defendant bears the
burden of proof, the Court will entertain having the defendant give the opening and
rebuttal closing arguments, with appropriate instructions to explain to the jury why
arguments are being ordered that way. The Court will leave it to defendant to raise this
issue at an appropriate point during the trial. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
